DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Objections
Claims 1, 13 and 20 are objected to because of the following:  
Claim 1 recites in lines 5-6 “the machine learning being trained to …”.  It is suggested to amend it to read “the machine learning model being trained to …”. The same applied to claims 13 and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The full scope of the independent claims 1, 13 and 8 reasonably includes practicing the invention as a mental process, in that the claim(s) does/do not require particular machine implementation.  A mental process is ineligible for patent protection under 35 USC 101 (e.g., “mental steps … does not constitute a patentable ‘process’” and “phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” – Gottschalk v. Benson).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite steps that are directed to a useful application and that fall outside the realm of a mental process. Generic machine implementation of an abstract idea is not "significantly more". Each of the dependent claims 2-12 and 14-19 does not require particular machine implementation and/or does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by INAKOSHI et al. (hereafter referred to as “INAKOSHI”, US 2020/0160119). 

Regarding claim 1, INAKOSHI discloses a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor (Figs. 1&14), result in operations comprising: 
training a machine learning model (Fig. 1, the generative adversarial network 12 having a generator network 121 and a discriminator network 122) to perform a first task (Fig 6, 10a, discriminates the image of the wild birds of Canada (CA)) and a second task (Fig 6, 10b, discriminates the image of the wild birds of America (US)), the machine learning being trained to perform the first task before the machine learning model is trained to perform the second task (Fig. 6, first task 10a is followed by second task 10b, pg.[0081]), the machine learning model including a generator network and a discriminator network (Fig. 6, generator 121 and  discriminator 122), and the training of the machine learning model including 
training, based at least on a first training sample associated with the first task (Fig. 6, wild bird image(CA) 131a), the discriminator network to perform the first task (pg. [0084]), 
training the generator network to generate a first synthetic training sample (Fig. 6, output from 121a) emulating the first training sample associated with the first task (pg. [0085]), and 
reinitializing the discriminator network trained to perform the first task, the discriminator network being reinitialized in order for the discriminator network to be trained (pg. [0087]), based at least on a second training sample (Fig. 6, wild bird image (US) 131b), to perform the second task, the reinitialized discriminator network further being retrained, based at least on the first synthetic training sample, to perform the first task (pg. [0088] “The discrimination unit 122b further inputs, as the true image, the generated image of the wild birds of Canada (CA) generated by the generation unit 121a”); and 
deploying the trained machine learning model to perform the first task and the second task (pg. [0088]-[0091], “commissions the creation of the discrimination model that discriminates the image of the wild birds of America (US) or Canada (CA)”).

Regarding claim 2, INAKOSHI discloses the system of claim 1, wherein the discriminator network is further trained to differentiate between the first synthetic training sample and the first training sample, and wherein the generator network is trained, based at least on an output of the discriminator network, to generate the first synthetic training sample such that the discriminator network is unable to differentiate between the first synthetic training sample and the first training sample (pg. [0084]-[0085]).

Regarding claim 3, INAKOSHI discloses the system of claim 1, wherein the generator network is further trained to generate a second synthetic training sample emulating the second training sample associated with the second task (Fig. 6, and pg. [0089], “generated image (false) of wild bird” output from 121b). 

Regarding claim 10, INAKOSHI discloses the system of claim 3, wherein the generator network generates the first synthetic training sample and the second synthetic training sample without storing the first training sample associated with the first task or the second training sample associated with the second task (pg. [0086], [0091]).

Regarding claim 11, INAKOSHI discloses the system of claim 1, wherein the first task and the second task comprise classification tasks (Fig. 6, discriminate birds).

Regarding claim 12, INAKOSHI discloses the system of claim 1, wherein the machine learning model comprises a generative adversarial network having the generator network and the discriminator network (Figs. 1&6).

Regarding claims 13-15 and 20, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1-3 and 1 above, respectively.

Allowable Subject Matter
Claims 4-9 and 16-19 would be allowable if rewritten to overcome the 101 rejections, set forth in this Office action, and to include all limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666